 

EXHIBIT 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR
AN OPINION OF COUNSEL SATISFACTORY TO COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

SAGENT TECHNOLOGY, INC.

SECURED PROMISSORY NOTE

 

US$5,000,000

 

April 15, 2003

Mountain View, California

 

FOR VALUE RECEIVED Sagent Technology, Inc., a Delaware corporation (“Company”),
promises to pay to Group 1 Software, Inc., a Delaware corporation (“Lender”), or
its registered assigns, in lawful money of the United States of America the
principal sum FIVE MILLION DOLLARS ($5,000,000), or such lesser amount as shall
equal the outstanding principal amount hereof, together with interest from the
date of this Note on the unpaid principal balance at a rate equal to 12 percent
(12.00%) per annum, computed on the basis of the actual number of days elapsed
and a year of 365 days. All unpaid principal, together with any then unpaid and
accrued interest and other amounts payable hereunder, shall be due and payable
on the earlier of (i) July 31, 2003 (the “Maturity Date”), or (ii) when, upon or
after the occurrence of a Change of Control (as defined below) or an Event of
Default (as defined below), such amounts are declared due and payable by Lender
or made automatically due and payable in accordance with the terms hereof. This
Note is one of the Notes issued pursuant to that certain Note Purchase Agreement
dated April 15, 2003 (as amended, modified or supplemented, the “Note Purchase
Agreement”) by and between Company and Lender. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed thereto in the Note
Purchase Agreement.

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY A SECURITY AGREEMENT DATED
APRIL 15, 2003 (THE “SECURITY AGREEMENT”) AND A PLEDGE AGREEMENT DATED APRIL 15,
2003 (THE “PLEDGE AGREEMENT”), EACH OF WHICH IS EXECUTED BY COMPANY FOR THE
BENEFIT OF LENDER. ADDITIONAL RIGHTS OF LENDER ARE SET FORTH IN THE SECURITY
AGREEMENT.

 

The following is a statement of the rights of Lender and the conditions to which
this Note is subject, and to which Lender, by the acceptance of this Note,
agrees:

 

1.    Definitions.  As used in this Note, the following capitalized terms have
the following meanings:

 

(a)    “Act” shall mean the Securities Act of 1933, as amended.

 

(b)    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

 

(c)    “Collateral” has the meaning given to it in the Security Agreement.

 

(d)    “Change of Control” shall mean (i) any consolidation or merger involving
the Company pursuant to which the Company’s stockholders immediately prior to
such consolidation or merger own less than fifty percent (50%) of the voting
securities of the surviving entity or (ii) the sale of all or substantially all
of the assets of Company.

 

(e)    “Company” includes the corporation initially executing this Note and any
Person which shall succeed to or assume the obligations of Company under this
Note.

 

(f)    “Event of Default” has the meaning given to it in Section 7 hereof.

 

(g)    “GAAP” shall mean generally accepted accounting principles as applied in
the United States.

 

(h)    “Lender” shall mean the Person specified in the introductory paragraph of
this Note or any Person who shall at the time be the registered Lender of this
Note.

 

(i)    “Lender Expenses” shall mean all reasonable cost and expenses (including
reasonable attorney fees and expenses) incurred in connection with the
preparation, negotiation and enforcement of the Transaction Documents, and
Lender’s reasonable attorneys fees and expenses incurred in amending, enforcing
or defending the Transaction Documents during and after an Event of Default (as
set forth in Section 5 hereof) whether or not a suit is brought.

 

(j)    “Lien” has the meaning given to it in the Note Purchase Agreement.

 

(k)    “Note Purchase Agreement” has the meaning given to it in the introductory
paragraph hereof.

 

(l)    “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by Company to Lender of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), now existing or hereafter arising
under or pursuant to the terms of this Note or any of the other Transaction
Documents, including, all interest, fees, charges, expenses, attorneys’ fees and
costs and accountants’ fees and costs chargeable to and payable by Company
hereunder and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due, and whether or not arising after the
commencement of a proceeding under Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time (including post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding.

 

(m)    “Permitted Liens” has the meaning given to it in the Note Purchase
Agreement.

 

(n)    “Person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

 

2



--------------------------------------------------------------------------------

 

(o)    “Pledge Agreement” has the meaning given to it in the second paragraph
hereof.

 

(p)    “Security Agreement” has the meaning given to it in the second paragraph
hereof.

 

(q)    “Transaction Documents” shall mean this Note, each of the other Notes
issued under the Note Purchase Agreement, the Note Purchase Agreement, the
Security Agreement and the Pledge Agreement together with any other document or
agreement executed and delivered in connection herewith or therewith.

 

(r)    “Material Adverse Effect” has the meaning given to it in the Note
Purchase Agreement.

 

2.    Interest.

 

(a)    Interest Rate.  Accrued interest on this Note shall be payable on the
last business day of each calendar quarter until the outstanding principal
amount hereof shall be paid in full at maturity, with the first such payment due
on June 30, 2003.

 

(b)    Default Rate.  All unpaid principal, together with any unpaid and accrued
interest and other amounts payable hereunder shall bear interest, from and after
the occurrence and during the continuance of an Event of Default, at a rate
equal to two and one-half percentage points (2 1/2%) above the interest rate
applicable immediately prior to the occurrence of such Event of Default or the
maximum rate permissible by law, whichever is less.

 

3.    Prepayment.  The Company may at anytime, upon five (5) days prior written
notice to Lender, prepay this Note in whole; provided, however, that: (i) the
outstanding principal of this Note for purposes of such prepayment shall be
determined by multiplying the actual outstanding principal as of the date of the
written notice by 120% (the “Deemed Outstanding Principal”) and (ii) any such
prepayment will be applied first to the payment of expenses due under this Note
and the other Transaction Documents, second to interest accrued on this Note and
third, if the amount of prepayment exceeds the amount of all such expenses and
accrued interest, to the payment of the Deemed Outstanding Principal.

 

4.    Change of Control.  Upon a Change of Control, all unpaid principal,
together with any then unpaid and accrued interest and other amounts payable
hereunder shall become immediately due and payable.

 

5.    Affirmative Covenants.  Until such time as all unpaid principal, together
with any unpaid and accrued interest and other amounts payable hereunder have
been indefeasibly paid in full, Company shall:

 

(a)    Conduct of Business and Maintenance of Existence and Assets.  (i) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Note),
including, without limitation, all intellectual property of Company

 

3



--------------------------------------------------------------------------------

 

and take all actions necessary to enforce and protect the validity of any such
intellectual property; (ii) keep in full force and effect its existence and
comply in all material respects with the laws, rules and regulations governing
the conduct of its business where the failure to do so could reasonably be
expected to have a Material Adverse Effect; and (iii) make all such reports and
pay all such franchise and other taxes and license fees and do all such other
acts and things as may be lawfully required to maintain its rights, licenses,
leases, powers and franchises under the laws of the United States or any
political subdivision thereof where the failure to do so could reasonably be
expected to have a Material Adverse Effect on Company;

 

(b)    Violations.  Promptly notify Lender in writing of any violation by the
Company of any law, statute, rule, regulation, or ordinance of any governmental
body, or of any agency thereof, applicable to Company which could reasonably be
expected to have a Material Adverse Effect;

 

(c)    Taxes.  Make, and cause each Subsidiary to make, due and timely payment
or deposit of all material federal, state, and local taxes, assessments, or
contributions required of it by law, and will execute and deliver to the Lender,
promptly following the Lender’s request therefore, appropriate certificates
attesting to the payment thereof; and

 

(d)    Operational Agreements.  Upon the request of Lender, the Company and
Lender shall enter into a mutually acceptable OEM agreement and/or distributor
agreement with most favored nation status. Company and Lender also agree to
negotiate in faith an agreement whereby Company will provide Lender with the
right of refusal with respect to any of its future outsourcing of research and
development operations and any related training.

 

6.    Negative Covenants.  Until such time as all unpaid principal, together
with any unpaid and accrued interest and other amounts payable hereunder have
been paid in full, Company shall not:

 

(a)    Indebtedness.  Incur any Indebtedness, except (i) to Lender, (ii) in
connection with capital lease arrangements or purchase money indebtedness
incurred in the ordinary course of business, (iii) other Indebtedness incurred
in the ordinary course of business in an aggregate outstanding principal amount
not in excess of US$500,000 at any time or (iv) Indebtedness listed on the
Company Disclosure Letter;

 

(b)    Loans.  Make advances, loans or extensions of credit to any Person,
including without limitation, any Subsidiary or Affiliate except for extensions
of credit in the nature of accounts receivable, prepaid expenses or notes
receivable arising from the sale, lease or license of goods or services in the
ordinary course of business.

 

(c)    Guarantees.  Become liable upon the obligations or liabilities of any
Person by assumption, endorsement or guaranty thereof or otherwise, except the
endorsement of checks in the ordinary course of business or guaranties of
Indebtedness of a Subsidiary permitted by Section 6(a)(ii) or 6(a)(iii);

 

(d)    Dividends.  Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock, or
permit any of its Subsidiaries to do so, except that (i) Company may repurchase
the stock of former employees

 

4



--------------------------------------------------------------------------------

 

pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase or (ii) any Subsidiary may make dividends or distributions to
Company;

 

(e)    Nature of Business.  Substantially change the nature of the business in
which it is presently engaged, nor purchase or invest, directly or indirectly,
in any assets or property other than in the ordinary course of business for
assets or property which are useful in, necessary for and are to be used in its
business as presently conducted;

 

(f)    Transactions with Affiliates.  Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate other than in
the ordinary course of business, on an arm’s-length basis on terms and
conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate;

 

(g)    Acquisitions.  Acquire all or a substantial portion of the assets or
voting securities of any Person (or of any Subsidiary, division or operating
unit of any Person);

 

(h)    Partnerships.  Enter into any partnership, joint venture or similar
arrangement whereby Company is obligated to make any payments or other
contributions in connection with such arrangements in excess of $75,000,
individually or in the aggregate;

 

(i)    Retention Payments.  Without prior approval by Company’s board of
directors or compensation committee thereof, make any retention or bonus payment
to any individual in an amount in excess of $100,000 individually or $250,000 in
the aggregate; or

 

(j)    Transfers to Subsidiaries.  Transfer to Foreign Subsidiaries cash or
other assets in an aggregate Net Amount outstanding on any date in excess of 20%
of the Company’s market capitalization as of the close of the preceding business
day; provided, that

 

(i)    such transfers shall be made in the ordinary course of business,

 

(ii)    a reduction in Company’s market capitalization after making any
transfers that were permitted by this Section 6(j) shall not render such
transfers in violation of this Section 6(j); and

 

(iii)    that in the event Company requests a waiver of this covenant, Lender
shall not unreasonably withhold its consent thereto. As used in this Section
6(j),

 

(1)    “Foreign Subsidiary” shall mean any Subsidiary of Company that was not
incorporated or organized in the United States, and

 

(2)    “Net Amounts” shall mean the aggregate outstanding amount of all
transfers of cash or other assets to Foreign Subsidiaries, giving effect to (x)
any previous or concurrent transfers of cash or other assets to Company from
Foreign Subsidiaries and (y) any amounts previously or concurrently collected by
Company in respect of accounts receivable that

 

5



--------------------------------------------------------------------------------

were invoiced directly by Company as a result of sales by Foreign Subsidiaries.

 

7.    Events of Default.  The occurrence of any of the following shall
constitute an “Event of Default” under this Note:

 

(a)    Failure to Pay.  Company shall fail to pay (i) when due any principal or
interest payment on the due date hereunder or (ii) any other payment required
under the terms of this Note or any other Transaction Documents on the date due
and such payment shall not have been made within three (3) business days of
Company’s receipt of Lender’s written notice to Company of such failure to pay;

 

(b)    Voluntary Bankruptcy or Insolvency Proceedings.  Company shall (i) apply
for or consent to the appointment of a receiver, trustee, liquidator or
custodian of itself or of all or a substantial part of its property, (ii) be
unable, or admit in writing its inability, to pay its debts generally as they
mature, (iii) make a general assignment for the benefit of its or any of its
creditors, (iv) be dissolved or liquidated, (v) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (vi) take any
action for the purpose of effecting any of the foregoing;

 

(c)    Involuntary Bankruptcy or Insolvency Proceedings.  Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of Company or of all
or a substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
Company or the debts thereof under any bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced and an order for relief
entered or such proceeding shall not be dismissed or discharged within thirty
(30) days of commencement;

 

(d)    Insolvency.  Company shall admit in writing or in a judicial proceeding
its inability to pay its debts as they come due or cease operations of its
present business;

 

(e)    Judgments.  Any judgment or judgments are rendered or judgment liens
filed against Company for an aggregate amount in excess of US$500,000, not
otherwise covered by insurance, which within forty-five (45) days of such
rendering or filing is neither fully satisfied, stayed nor discharged of record;
except that this Section 7(e) shall not apply to any matters related to or
arising out of matters listed under Section 3(i) of the Company Disclosure
Letter;

 

(f)    Representations and Warranties.  Any representation or warranty made by
Company in this Agreement, any Transaction Document or in any certificate,
furnished at any time in connection herewith or therewith shall not have been
true and correct in all material respects when made;

 

6



--------------------------------------------------------------------------------

 

(g)    Covenants.  Company shall be in breach of any covenant made hereunder or
in any Transaction Document and such breach shall remain uncured for thirty (30)
consecutive days.

 

(h)    Liens.  Any Lien in favor of Lender created under the Security Agreement
or the Pledge Agreement with respect to any material portion of the Collateral
for any reason ceases to be or is not a valid and perfected Lien;

 

(i)     Seizure.  Any material portion of the Collateral shall be seized or
taken by a governmental body, or Company or the title and rights of Company or
any original owner which is the owner of any material portion of the Collateral
shall have become the subject matter of claim, litigation, suit or other
proceeding which could, in the opinion of Lender, upon final determination,
result in impairment or loss of the security provided by this Agreement or the
Transaction Documents, and such action shall not have been stayed or dismissed
within forty-five (45) days;

 

(j)    Key Employee.  Andre Boisvert shall cease to be employed by the Company
or Michael Shannahan shall cease to be retained as a contractor by the Company
for any reason whatsoever and a suitable replacement to the Lender’s reasonable
satisfaction shall not have assumed their respective positions within a period
of forty-five (45) days after such position has first become vacated; provided,
however, that in the event that Michael Shannahan ceases to be retained as a
contractor by the Company, Lender hereby agrees that the continued employment of
Patty Szoka with the Company as the chief accounting officer shall satisfy the
foregoing replacement requirement with respect to the position held by Michael
Shannahan;

 

(k)    Value of Collateral.  Company shall have acknowledged in writing with the
Securities and Exchange Commission that the value of a material portion of its
Intellectual Property has suffered a material diminution in value. In no event
shall any reduction solely in Company’s goodwill be deemed a default under this
Section 7(k); or

 

(l)    Defaults.  A default shall have occurred under any other Indebtedness in
an outstanding principal amount of $200,000 or more, which default permits the
holder thereof to accelerate the maturity of such Indebtedness.

 

8.     Rights of Lender upon Default.  Upon the occurrence or existence of any
Event of Default (other than an Event of Default, referred to in Sections 7(b)
and 7(c)) and at any time thereafter during the continuance of such Event of
Default, Lender may, by written notice to Company, declare all outstanding
Obligations payable by Company hereunder to be immediately due and payable
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived. Upon the occurrence or existence of any Event
of Default described in Sections 7(b) and 7(c), immediately and without notice,
all outstanding Obligations payable by Company hereunder shall automatically
become immediately due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived. In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, Lender may exercise any other right power or remedy or otherwise
permitted to it by law, either by suit in equity or by action at law, or both.

 

7



--------------------------------------------------------------------------------

 

9.    Expenses.  Company shall reimburse and indemnify Lender for Lender
Expenses which shall include, without limitation, reasonable attorneys’ fees
(including the allocated costs of in-house counsel) and disbursements incurred
by Lender (a) in all efforts made to enforce payment of any Obligation or effect
collection of any Collateral or (b) in instituting, maintaining, preserving,
enforcing and foreclosing on Lender’s security interest in or Lien on any of the
Collateral or maintaining, preserving or enforcing any of Lender’s rights
hereunder, in any case, whether through judicial proceedings or otherwise.

 

10.    Indemnity.  Company shall indemnify Lender and its officers, directors,
Affiliates, attorneys, employees and agents (each, a “Indemnified Party”) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including, without limitation, fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Indemnified
Party in any claim, litigation, proceeding or investigation instituted or
conducted by any governmental agency or instrumentality or any other Person
(other than another Indemnified Party or Company) relating to or arising out of
this Note or any other Transaction Document, whether or not Indemnified Party is
a party thereto, except to the extent that any of the foregoing arises out of
the negligence, gross negligence or misconduct of the Indemnified Party.

 

11.    Successors and Assigns.  Subject to the restrictions on transfer
described in Sections 14 and 15 below, the rights and obligations of Company and
Lender of this Note shall be binding upon and benefit the successors, assigns,
heirs, administrators and transferees of the parties.

 

12.    Entire Agreement.  This Note together with the other Transaction
Documents constitute and contain the entire agreement among Company and Lender
and supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.

 

13.    Waiver and Amendment.  Any provision of this Note may be amended, waived
or modified upon the written consent of Company and Lender.

 

14.    Transfer of this Note.  With respect to any offer, sale or other
disposition of this Note, Lender will give written notice to Company prior
thereto, describing briefly the manner thereof, together with a written opinion
of Lender’s counsel, or other evidence if reasonably satisfactory to Company, to
the effect that such offer, sale or other distribution may be effected without
registration or qualification (under any federal or state law then in effect).
Upon receiving such written notice and reasonably satisfactory opinion, if so
requested, or other evidence, Company, as promptly as practicable, shall notify
Lender that Lender may sell or otherwise dispose of this Note, all in accordance
with the terms of the notice delivered to Company. If a determination has been
made pursuant to this Section 14 that the opinion of counsel for Lender, or
other evidence, is not reasonably satisfactory to Company, Company shall so
notify Lender promptly after such determination has been made. Each Note thus
transferred and each certificate representing the securities thus transferred
shall bear a legend as to the applicable restrictions on transferability in
order to ensure compliance with the Securities Act, unless in the opinion of
counsel for Company such legend is not required in order to ensure compliance
with the Securities Act. Company may issue stop transfer instructions to its
transfer

 

8



--------------------------------------------------------------------------------

 

agent in connection with such restrictions. Subject to the foregoing, transfers
of this Note shall be registered upon registration books maintained for such
purpose by or on behalf of Company. Prior to presentation of this Note for
registration of transfer, Company shall treat the registered Lender hereof as
the owner and Lender of this Note for the purpose of receiving all payments of
principal and interest hereon and for all other purposes whatsoever, whether or
not this Note shall be overdue and Company shall not be affected by notice to
the contrary.

 

15.    Assignment by Company.  Neither this Note nor any of the rights,
interests or obligations hereunder may be assigned, by operation of law or
otherwise, in whole or in part, by Company without the prior written consent of
Lender.

 

16.    Notices.  All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed or
delivered by courier to each party at the respective addresses of the parties as
set forth in the Note Purchase Agreement, or at such other address or facsimile
number as Company shall have furnished to Lender in writing. All such notices
and communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the second business day following
the deposit with such service; and (b) when faxed, upon confirmation of receipt.

 

17.    Usury.  In the event any interest is paid on this Note that is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.

 

18.    Waivers.  Company hereby waives notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor and all other notices
or demands relative to this instrument.

 

19.    Governing Law.  This Note and all actions arising out of or in connection
with this Note shall be governed by and construed in accordance with the laws of
the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other jurisdiction. EACH OF LENDER AND
COMPANY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE.

 

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Note to be issued as of the date
first written above.

 

SAGENT TECHNOLOGY, INC., a Delaware corporation

By:

 

/s/    ANDRES BOISVERT

--------------------------------------------------------------------------------

   

Name:  Andres Boisvert

Title:  Chief Executive Officer

 

Acknowledged and Accepted:

 

GROUP 1 SOFTWARE, INC.

    a Delaware corporation

By:

 

/s/    MARK FUNSTON

--------------------------------------------------------------------------------

   

Name:  Mark Funston

Title:  Chief Financial Officer

 

[Signature page to Secured Promissory Note]